Citation Nr: 0125973	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-14 467A	)	DATE
	)
	)


THE ISSUE

Whether a March 28, 1986, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the grounds 
of clear and unmistakable error (CUE).

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a low 
back disability is the subject of a separate decision of the 
Board).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956, and from July 1957 to July 1961.

In October 2001, the veteran, through his representative, 
filed a motion with the Board asking that the Board's 
March 28, 1986, decision be revised or reversed on grounds 
of CUE.  See 38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1400 (2001).  This decision constitutes the Board's 
determination on that motion.


FINDINGS OF FACT

1.  By a decision entered on March 28, 1986, the Board 
denied the veteran's claim of service connection for a back 
disorder.

2.  The veteran's allegations of error in the Board's 
March 28, 1986, decision amount to no more than a 
disagreement with how the Board weighed or evaluated the 
facts before it.


CONCLUSION OF LAW

Because the veteran has not satisfied the threshold pleading 
requirements for the revision of a Board decision on grounds 
of CUE, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has made a motion asking that the Board's 
March 28, 1986, decision be revised or reversed on the 
grounds of CUE.  See 38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. § 20.1400 (2001).  In support of his motion, in a 
written statement received in March 1996, the veteran 
indicated that medical evidence clearly indicates that he 
had had an injury to his back and a possible ruptured 
kidney.  He further claimed that he had had treatment for 
his back for the past 20 years and that his back pain had 
been attributed to being struck by automobile while on 
active duty.  He indicated that, if he had been struck hard 
enough in the back, possibly rupturing a kidney, then damage 
to the spine also would have had to occur.  

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2001).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2001).  In order to prevail on such a motion, 
the movant must establish that there was an error in the 
Board's adjudication, and that the error was such that, had 
it not been made, the outcome of the adjudication would have 
been manifestly different.  38 C.F.R. § 20.1403(c) (2001).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  38 C.F.R. § 20.1403(d)(3) (2001).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged CUE of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b) (2001).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or 

any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements, id., and motions 
that fail to satisfy these requirements may be dismissed 
without prejudice to refiling.  See Disabled Am. Veterans v. 
Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000), reh'g denied, 
Nos. 99-7061, 99-7071, 99-7084, 99-7085, 2001 U.S. App. 
LEXIS 1314 (Fed. Cir. Jan. 2, 2001) (invalidating 38 C.F.R. 
§ 20.1404(b) to the extent that it allowed insufficiently 
pled motions to be denied without further opportunity to 
refile).

In the present case, the veteran is correct that the Board 
had before it at the time of the March 28, 1986, decision, 
medical evidence reflecting that, at age 19, an automobile 
struck the veteran and he was hospitalized for a possible 
ruptured kidney.  However, he is incorrect that there was 
evidence of record at that time that reflected any injury to 
the back during service.  The record in March 1986 included, 
for example, evidence which showed that he had not been found 
to have any documented back problems until a private 
November 1973 x-ray revealed slight straightening of the 
lumber curve.  An October 1980 private examination report 
indicated that a physician summarized that the veteran's low 
back pain was a residual post-traumatic injury sustained in 
May 1980.  The record also indicated that, it was not until 
June 1981, when the veteran was examined by VA that a 
diagnosis of myositis lumbar region was given.  The record 
also contained service medical records including an 
August 1956 separation examination which contained a notation 
to the effect that the veteran was struck by an automobile at 
age 19 and was hospitalized for a possible ruptured kidney.  
These records show that, from February to March 1954, he was 
hospitalized for complaints of pain in the right lower 
quadrant.  The final diagnosis was, acute gastroenteritis.  A 
June 1981 VA examination report indicated that the veteran 
reported that he injured his back in May 1980.  Moreover, as 
noted above, an October 1980 private examiner also noted that 
the veteran had had a post-service back injury in May 1980.  
Contrary to the veteran's assertions that the medical 
evidence clearly shows that he had had a back injury in 
service, however, the service medical records do not contain 
evidence of any complaints by the veteran or findings 
pertaining to the back.


The Board reviewed this evidence, and the other evidence then 
of record, and determined that the evidence added to the 
record since August 1963 did not provide a new factual basis 
permitting the conclusion that a back disorder was incurred 
in, or aggravated by, service.  Although the records show 
that the veteran was struck by an automobile and was 
hospitalized during service, these records do not show that 
the veteran had had any complaints pertaining to his back.  
Consequently, the veteran's current argument amounts to a 
disagreement with how the Board weighed or evaluated the 
facts, and, therefore, cannot be the basis of a valid claim 
of CUE.  See 38 C.F.R. § 20.1403(d)(3) (2001).

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements 
for the revision of a Board decision on grounds of CUE.  
Accordingly, his motion is dismissed without prejudice to 
refiling.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The United States Court of Appeals for 
Veterans Claims (the Court), however, has recently held that 
the VCAA is not applicable to motions for revision of a 
Board decision on the grounds of CUE.  Livesay v. Principi, 
No. 00-51, 2001 U.S. App. Vet. Claims LEXIS 1009 (Aug. 30, 
2001).



ORDER

The motion is dismissed without prejudice to refiling.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
Court.  38 U.S.C.A. § 7252 (West 1991 & Supp. 2001); Wilson 
v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking 
to appeal an issue to the Court must first obtain a final 
BVA decision on that issue.")  This dismissal under 38 
C.F.R. § 20.1404(b) (2001) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2001).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


